935 F.2d 1286Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Virginia M. HOPKINS, Plaintiff-Appellant,v.Fay LASSITER, Warden, NCCIW, Lacy Thornburg, AttorneyGeneral, State of North Carolina, Defendants-Appellees.
No. 91-7069.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 24, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-91-201-HC-D)
Virginia M. Hopkins, appellant pro se.
E.D.N.C.
AFFIRMED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Virginia M. Hopkins appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.1   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hopkins v. Lassiter, CA-91-201-HC-D (E.D.N.C. Apr. 12, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 The district court correctly noted that had Hopkins filed her claim against the warden and attorney general under 42 U.S.C. Sec. 1983, it would have been frivolous.    See Neitzke v. Williams, 490 U.S. 319 (1989).  However, we note that Hopkins may refile her action under Sec. 1983 if she can show that a particular doctor or other state actor was deliberately indifferent to her serious medical needs